Gray, C. J.
The “ attested copy ” of the reasons of appeal filed in the probate office, which is required by the Gen. Sts. c. 117, § 10, to be served on the adverse party, must be attested by the register, who is the legal custodian of the original paper, and whose official attestation is of itself a sufficient verification of the copy. The service of a copy attested by the attorney of the appellant was not a compliance with the statute.
The St. of 1874, c. 187, authorizes further service of any writ, process or order, the first service of which is defective or insufficient, to be directed by the court, only “ upon the motion of the plaintiff or petitioner.” The bill of exceptions does not show that *159any motion for further service was made. We need not therefore consider whether this statute extends to probate causes.

Exceptions overruled.